Citation Nr: 1204490	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Patrick T. Hayes, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1954 to April 1958.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which continued a noncompensable rating for bilateral hearing loss that was effective August 2, 2004.  In November 2008, the RO assigned an increased rating of 10 percent for bilateral hearing loss from August 2, 2004.  The Veteran has indicated that he is not satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO in Manchester, New Hampshire currently has jurisdiction of the claim.  

The Veteran testified at an RO hearing in April 2006.  In April 2008, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this claim for additional development in May 2008 so that records from a VA audiological evaluation could be obtained and a VA examination provided.  The directives of the remand were substantially followed.  In March 2010, the Board remanded the claim again so that a December 15, 2006 VA audiogram could be obtained, private treatment records obtained, and so that a VA examination could be performed (including addressing whether a November 2008 audiogram met certain criteria).  Additionally, the RO was directed to issue a supplemental statement of the case, rather than the rating decision that had been issued on appeal.  The directives of the Board's March 2010 remand have been substantially complied with.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDING OF FACT

The most severe findings of record show Levels VI to VII hearing loss in the right ear with a speech recognition score of 84 percent, and Levels II to III hearing loss in the left ear with speech recognition scores between 92 and 90 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in June 2005 and March 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his disability has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also VA Letters dated in April 2009 and September 2010.

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA treatment records.  The Veteran also submitted a copy of a private November 2008 audiogram.  The RO attempted to obtain additional private treatment records but the Veteran did not respond to the RO's September 2010 request that the Veteran sign the proper release forms to obtain these records.  Email correspondence from the RO with the White River Junction VAMC also notes that the audiometric findings referenced in a December 15, 2006 audiogram were actually the results from a VA examination report in November 2005, which is of record.  A VA examiner in December 2010 noted that a November 2008 private audiogram was conducted by a state-licensed audiologist but the speech discrimination result was not the Maryland CNC speech test and it was not controlled as a Monitored Live Voice (MLV) presentation was used instead of recorded (controlled) stimuli.  Therefore, as discussed in greater detail below, the results from the November 2008 audiogram cannot be relied on in the present decision.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.  

The RO provided the Veteran with VA audiological examinations in October 2004, November 2005, August 2008, and December 2010 addressing the hearing loss impairment in both ears.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The December 2010 VA examination addressed the Veteran's functional impairment due to the hearing loss disability.  Specifically, the report notes that the hearing loss caused difficulty hearing speech even in quiet listening environments.  Hearing difficulties were even more pronounced in noisy environments or in normal conversation at a lower decibel when there was distance from him and the speaker.  This evidence is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.



II.  Analysis

The RO granted service connection for bilateral hearing loss in November 2004 assigning a 0 percent rating from August 2, 2004.  In November 2008, the RO assigned an increased rating of 10 percent for bilateral hearing loss from August 2, 2004.  The Veteran contends that he is entitled to a higher rating because he needs hearing aids.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's bilateral hearing loss disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2011).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

On the authorized VA audiological evaluation in October 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
90
85
71
LEFT
30
45
65
80
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  

The results of the October 2004 audiogram show an average pure tone threshold of 71 decibels in the right ear with speech recognition ability of 84 percent, and an average pure tone threshold of 55 decibels in the left ear with speech recognition ability of 92 percent.  Table VI indicates a numeric designation of III for the right ear, and I for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

On the authorized VA audiological evaluation in November 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
65
85
85
70
LEFT
35
40
70
80
56

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

The results of the November 2005 audiogram show an average pure tone threshold of 70 decibels in the right ear with speech recognition ability of 100 percent, and an average pure tone threshold of 56 decibels in the left ear with speech recognition ability of 96 percent.  Table VI indicates a numeric designation of II for the right ear, and I for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

An August 2006 uninterpreted VA audiological consult was provided.  However, email correspondence with a VA audiology examiner in August 2011 notes that the August 2006 examination was not a compensation and pension examination.  Therefore, the Maryland CNC tests were not completed and the testing would not be valid for rating purposes.  As the Board is bound by law to apply VA's rating schedule to audiometric and speech discrimination testing results, which requires that the Maryland CNC test be used to determine speech discrimination, the results of the August 2006 VA audiological consult cannot be relied on the present claim.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.  

A December 15, 2006 VA consult notes that the Veteran had a tympanic membrane perforation in the right ear.  An audiogram was noted as showing left primarily sensorineural hearing loss and speech reception threshold of 38; and mixed loss in the right and speech reception threshold of 66.  Correspondence between the RO and the VAMC at White River Junction notes that the audiogram referenced in this report is actually that performed during VA examination in November 2005.  Although there is a discrepancy between the speech reception thresholds in the December 15, 2006 and November 2005 audiology reports, there is no indication that the speech reception thresholds noted in December 15, 2006 are the same as used in the Maryland CNC test on VA examination in November 2005.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.  

The Veteran underwent VA examination in August 2008.  The examiner noted that a comparison of the audiometric results from the November 2005 VA examination and August 2006 VA examination showed a decreased at 500 and 1000 Hz in the right ear and 500 an Hz in the left ear.  Word recognition scores also decreased for both ears.  The Veteran reportedly had an ENT examination on December 15, 2006 at which time it was noted that right ear drum perforation had been evaluated.  On the authorized VA audiological evaluation in August 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
75
95
85
81
LEFT
50
55
85
85
69

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  

The results of the August 2008 audiogram show an average pure tone threshold of 81 decibels in the right ear with speech recognition ability of 84 percent, and an average pure tone threshold of 69 decibels in the left ear with speech recognition ability of 92 percent.  Exceptional patterns of hearing are shown in the right ear under 38 C.F.R. § 4.86(a), as puretone thresholds at each of the four specified frequencies are 55 decibels or more.  Thus, it will be determined whether Table VI or Table VIa provides the higher numeral for the right ear.  Table VI indicates a numeric designation of III for the right ear; and Table VIa provides a numeric designation of VII for the right ear.  Thus, Table VIa findings will be used, and the numeric designation of VII for the right ear is assigned.  Table VI indicates and numeric designation of II for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 10 percent evaluation.

A private audiological evaluation was provided in November 2008.  Otoscopy showed a normal left ear canal and tympanic membrane.  He had a history of right tympanic membrane perforation and otoscopy showed that the tympanic membrane was completely missing.  The Veteran also underwent audiology evaluation.  However, as noted by a VA examiner in December 2010, while the November 2008 examination was performed by a state-licensed audiologist and pure tone audiometry was conducted, the speech discrimination result reported was not the Maryland CNC speech test.  As noted, since the Board is bound by law to apply VA's rating schedule to audiometric and speech discrimination testing results, which requires that the Maryland CNC test be used to determine speech discrimination, the results of the November 2008 private audiogram cannot be relied on the present claim.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.  

On the authorized VA audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
70
85
80
74
LEFT
50
65
95
100
78

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 90 percent in the left ear.  

The results of the December 2010 audiogram show an average pure tone threshold of 74 decibels in the right ear with speech recognition ability of 84 percent, and an average pure tone threshold of 78 decibels in the left ear with speech recognition ability of 90 percent.  Once again, as exceptional patterns of hearing are shown in the right ear under 38 C.F.R. § 4.86(a), it will be determined whether Table VI or Table VIa provides the higher numeral.  Table VI indicates a numeric designation of III for the right ear; and Table VIa provides a numeric designation of VI for the right ear.  Thus, the numeric designation of VI for the right ear from Table VIa is assigned.  Table VI indicates and numeric designation of III for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 10 percent evaluation.

The Veteran asserts that he is entitled to a higher rating for his bilateral hearing loss disability because he needs hearing aids.  The medical evidence does not support the assignment of a higher rating for bilateral hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While we sympathize with the Veteran's complaints, entitlement to an evaluation in excess of 10 percent has not been demonstrated in the present case.

The level of hearing loss impairment has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unemployable.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 10 percent for bilateral hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  

To the extent that the Veteran has contended that his bilateral hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Extraschedular Consideration for Hearing Loss

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The December 2010 VA examination report notes that the Veteran's hearing loss caused difficulty hearing speech even in quiet listening environments.  Hearing difficulties were even more pronounced in noisy environments or in normal conversation at a lower decibel when there was distance from him and the speaker.   These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  Exceptional patterns of hearing loss in the right ear are specifically accounted for under 38 C.F.R. § 4.86.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  


ORDER

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


